DETAILED ACTION
The following is a Notice of Allowability after Examiner’s Amendment in response to the Amendment received on 15 March 2022.  Claims 1, 4 and 7 have been amended.  Claims 5, 14, 15 and 19 have been cancelled.  Claims 21-24 have been added.  Claims 1-4, 6-13, 16-18 and 20-24 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 20 line 1, deleted “claim 19” and inserted --claim 1--.

REASONS FOR ALLOWANCE
Claims 1-4, 6-13, 16-18 and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 7, the prior art of record taken alone or in combination fails to teach calculating an adjustment to an operation of the energy consuming device, the adjustment being operable to reduce the amount of energy consumed by the energy consuming device, wherein the adjustment to the operation of the energy consuming device is calculated based on the rate schedule and adjusts a time that the energy consuming device is in operation; operating the energy consuming device in accordance with the calculated adjustment; receiving user input indicating that the adjustment has been accepted by a user; and modifying a set of rules based on the user input, the set of rules being specific to the energy consuming device and controlling the operation of the energy consuming device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to energy management in general:
		USPN 9,933,177 B2 to Hester et al.
		USPN 9,772,116 B2 to Hester et al.
		US Pub. No. 2010/0198423 A1 to Hirst

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        24 March 2022